Citation Nr: 0838154	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for degenerative 
changes of the left knee, claimed as secondary to pes planus.

3.  Entitlement to service connection for degenerative 
changes of the right knee, claimed as secondary to pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The veteran submitted additional evidence during his hearing.  
He submitted a waiver of RO review of this evidence at that 
time.


FINDINGS OF FACT

1.  Pes planus was manifested during active service.

2.  Degenerative (traumatic) changes of the left knee were 
caused by pes planus.

3.  Degenerative (traumatic) changes of the right knee were 
caused by pes planus.


CONCLUSIONS OF LAW

1.  Pes planus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Degenerative (traumatic) changes of the left knee are 
proximately due to or the result of pes planus.  38 C.F.R. § 
3.310(a) (2008).

3.  Degenerative (traumatic) changes of the right knee, are 
proximately due to or the result of pes planus.  38 C.F.R. § 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the fully 
favorable decision, discussed below, the Board finds that any 
discussion of the VCAA is unnecessary.


Pes Planus

The veteran has contended that he has pes planus that is due 
to his active service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records show his feet were 
normal at enlistment, and he reported no medical history of 
foot trouble.  A June 1971 entry shows the veteran complained 
of left foot irritation and flat feet.  He was given a 
metatarsal arch.  Upon separation, the veteran reported a 
history of foot trouble.  Examination of his feet was normal, 
but it was noted that he had flat feet in 1971 and had been 
treated with a metatarsal bar.

A March 2006 private treatment record shows the veteran had 
acquired flatfoot syndrome.

In November 2006, the veteran underwent VA examination.  The 
examiner concluded that the veteran had very mild flat foot.

Given this evidence, the Board finds that service connection 
for pes planus is warranted.  The veteran had no history of 
foot trouble prior to service, and his feet were normal on 
examination at enlistment.  Service medical records show a 
finding of flat feet, which were treated.  Recent records 
show the veteran still had flat feet.  As such, service 
connection is warranted.  Stated differently, the Board finds 
that it is unlikely that the current pes planus is unrelated 
to the flat feet treated in service.  38 C.F.R. § 3.303.


Knees

The veteran has contended that he has disorders of both of 
his knees that are due to his pes planus.  As noted above, 
the Board has found that the veteran is entitled to an award 
of service connection for his pes planus.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, changes were 
made to this regulation.  However, the veteran filed his 
claim prior to that date, and the Board will apply the 
criteria in effect at that time, which version favors the 
veteran.

The Board notes that the veteran originally contended that 
his knee pain began in service.  He noted this in his written 
statements dated in March and September 2005.  However, in a 
December 2005 written statement, the veteran indicated that 
he believed his flat feet were a contributing factor to his 
bilateral knee condition.  In June 2008, he testified that he 
was not contending that his knee disorders began in service.

A March 2006 private treatment record shows the veteran 
complained of pain in his knees.  He had surgery for a torn 
meniscus right knee in 1994 and has a knee brace.  He has 
been diagnosed with arthritis of the knees.

In a March 2006 written statement, D.M., D.P.M. indicated 
that he had examined the veteran that month.  He complained 
of pain in his knees, had previous surgery on his right knee 
and now wore a knee brace.  Upon examination, he found it 
highly probable and likely that the knee problems he 
experienced were directly related to his acquired flat foot 
syndrome with associated pronation.

In November 2006, the veteran underwent VA examination.  The 
examiner had diagnosed very mild flat feet without 
significant heel valgus and with 15 degrees of subtalar 
motion.  It was noted that the veteran blamed his knee pain 
on the combat boots he wore in service, but there were no 
complaints of knee pain in the service medical records.  He 
stated that his knees were aggravated again in 1975 when he 
was forced to use combat boots and train for the police 
academy.  He was treated in September 1994.  The physician 
noted that he complained of pain in both knees from time to 
time.  The true difficulty with his knees began the previous 
summer when the veteran was involved in a squatting episode 
in which he developed severe pain in the knee with locking 
and 20 degrees of flexion in the right knee.  He subsequently 
underwent arthroscopic surgery in September 1994.  A tear of 
the lateral meniscus was removed, and chondromalacia was 
noted.  Following surgery, the veteran did reasonably well.  
In 2003, his knee trouble worsened.  2004 x-rays revealed 
advanced degenerative changes in the knee with absence of the 
cartilage on the lateral compartment of the knee.  He was 
treated with a knee brace, which he wore every day.  He now 
complained of similar symptoms on the left knee.

The veteran was examined.  X-rays revealed the right knee had 
advanced degenerative changes involving all compartments of 
the knee, especially the lateral compartment, which was worn 
thin.  The other knee showed only mild degenerative changes.  
The examiner opined that the veteran's knee problems began in 
1994.  He noted there was no record of knee trouble in 
service.  The initial serious injury to the knee occurred in 
1994, as a result of the veteran squatting.  The removal of 
the meniscus and early degenerative changes noted at that 
time resulted in progressive wear of the knee for the last 
twelve years.  Now, the veteran had advanced problems on the 
right side and minor problems on the left.  The examiner 
noted the opinion of Dr. M.  The examiner disagreed with Dr. 
M's opinion regarding the feet and found that the pes planus 
was so minimal that it could not lead to any severe stresses 
on the knee secondary to the feet.  Therefore, the examiner 
concluded that the veteran had tear of the lateral meniscus 
secondary to a squatting episode.  He had secondary 
degenerative changes that were more probably likely than not 
related to any deformity in the foot, which was found to be 
negligible.

In a January 2007 written statement, Dr. M indicated that 
podiatrists routinely take weight bearing x-rays because a 
foot completely changes its shape based on the weight applied 
and the ligamentous control of the foot.  The veteran 
indicated that the x-rays taken at VA were non-weight 
bearing.  Dr. M indicated that they did not show the true 
dynamic of the foot.  The foot will always appear to have 
more of an arch on non-weight bearing x-rays.  Therefore, 
making a determination of flat foot is dependent on weight-
bearing x-rays.  He indicated that the veteran developed an 
acquired flat foot condition in conjunction with a multitude 
of other problems.  If the veteran continued to run in 
service after his diagnosis of flat foot, it would more 
probably than not have allowed his foot to progress to 
further complications and his current problems.

In June 2008, the veteran testified before the undersigned.  
He indicated that he was not contending that his knee 
conditions started in service.  Both knees had arthritis, and 
the right knee had cartilage loss.

Based on a review of the record, the Board finds that service 
connection is warranted for degenerative (traumatic) 
arthritis of the left and right knees, as secondary to the 
service-connected pes planus.  Essentially, there are two 
competent opinions of record regarding whether the veteran's 
knee disorders are secondary to his pes planus.  The 
veteran's private physician, Dr. M, who is a podiatrist, 
indicated that this knee disorders are due to his pes planus.  
While Dr. M did not indicate that he reviewed the claims 
file, his notes show the veteran reported that he developed 
his flat feet in service.  The Board finds this statement to 
be credible, and Dr. M opined that the veteran's knee 
disorders were due to his pes planus.

In addition, Dr. M explained in the January 2007 written 
statement that the VA physician found the veteran's pes 
planus to be mild, the basis of his opinion, because he did 
not perform weight-bearing x-rays.  While the VA examiner is 
noted to be a doctor, Dr. M is a podiatrist and, as such, 
possesses an expertise on this issue.  Therefore, while the 
VA examiner's opinion is thorough, the Board finds that the 
opinion of Dr. M, offered in written statements dated in 
March 2003 and January 2007, is more probative.  Furthermore, 
although the VA examiner ruled out severe stress upon the 
knees, he did not rule out all stress upon the knees due to 
pes planus.  In addition, the VA examiner explained away the 
relationship in regard to the right knee, but did not in 
regard to the left knee.  The private opinion is more 
convincing.  Therefore, the Board finds that service 
connection for degenerative changes of the left and right 
knees, as secondary to pes planus, is warranted.


ORDER

Service connection for pes planus is granted.

Service connection for degenerative (traumatic) changes of 
the left knee, claimed as secondary to pes planus, is 
granted.

Service connection for degenerative (traumatic) changes of 
the right knee, claimed as secondary to pes planus, is 
granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


